Order entered January 11, 1956, denying defendant’s motion for a change of venue, and order entered April 4, 1956, denying defendant’s motion for judgment dismissing the complaint, unanimously affirmed, with $20 costs and disbursements to the respondent. As to appeal [from order entered April 4,1956] it is not possible to pass upon the applicability of the Statute of Frauds to this case on the basis of the motion papers. The question can best be reserved for the trial. Concur — Peek, P. J., Breitel, Rabin, Valente and Bergan, JJ.